Case 2:21-cv-01918-MRW Document 11 Filed 03/02/21 Page 1 of 2 Page ID #:101




 1
   Courtney Abrams (Cal. Bar No. 265742)
   courtney@courtneyabramslaw.com
 2 Courtney Abrams, PC

 3 2711 Sepulveda Blvd., No. 625
   Manhattan Beach, CA 90266
 4 (310) 601-4448 (T)

 5
     Monica H. Beck (pro hac vice to be filed)
 6 mbeck@tfnlgroup.com

 7 Chloe M. Neely (pro hac vice to be filed)
     cneely@tfnlgroup.com
 8 The Fierberg National Law Group

 9 161 East Front Street, Suite 200
     Traverse City, MI 49684
10 (231) 933-0180 (T)

11 (231) 252-8100 (F)

12 Attorneys for Plaintiff Jane Doe

13
                         UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15
     JANE DOE
16
                     Plaintiff,                  Case No: 2:21-cv-1918
17

18   vs.

19   CHRISTOPHER D’ELIA                                NOTICE OF ERRATA
                                                        TO PLAINTIFF’S
20                  Defendant.                            COMPLAINT
21

22
           Plaintiff Jane Doe respectfully submits this errata to her Complaint to correct
23
     an inadvertent administrative error. Pursuant to L.R. 3-2, Ms. Doe electronically
24
     filed her case-initiating documents on March 2, 2021, including her Complaint at
25

26 Docket Entry No. 1. Ms. Doe’s filed Complaint inadvertently contained metadata.

27 Ms. Doe concurrently files a corrected Complaint to correct this mistake and makes

28

                          NOTICE OF ERRATA TO PLAINTIFF’S COMPLAINT
Case 2:21-cv-01918-MRW Document 11 Filed 03/02/21 Page 2 of 2 Page ID #:102




 1 no other changes.

 2
     Date: March 2, 2021
 3

 4 Respectfully submitted,

 5
     Monica H. Beck                             /s/ Courtney Abrams
 6   Chloe M. Neely                             Courtney Abrams (No. 265742)
     Members of The Fierberg National           Courtney Abrams, PC
 7
     Law Group, PLLC                            2711 Sepulveda Blvd., No. 625
 8   Pro hac vice application to be filed       Manhattan Beach, CA 90266
     161 East Front Street, Suite 200           (310) 601-4448 (T)
 9
     Traverse City, MI 49684                    courtney@courtneyabramslaw.com
10   (231) 933-0180 (T)                         Local Counsel
     (231) 252-8100 (F)                         Attorney for Plaintiff Jane Doe
11
     mbeck@tfnlgroup.com
12   cneely@tfnlgroup.com
     Attorneys for Plaintiff Jane Doe
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
